 

Execution Version

AMENDMENT

TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This amendment (the “Amendment”) is made by and among HCSB Financial
Corporation, a South Carolina corporation (the “Company”), Horry County State
Bank (the “Bank”), a South Carolina state-chartered commercial bank, which is a
wholly owned subsidiary of the Company (the Company and the Bank collectively
referred to herein as the “Employer”), and J. Ricky Patterson, an individual
resident of South Carolina (the “Executive”). This Agreement amends that certain
Amended and Restated Employment Agreement between the Employer and the
Executive, dated March 21, 2017. This Amendment is dated April 19, 2017 and
takes effect on the consummation of the Merger (the “Effective Date”) referenced
below; provided, however, that in the event this Amendment becomes void because
of a failure to consummate the Merger, the Amended and Restated Employment
Agreement shall not be amended and shall remain in full force and effect as
before this Amendment.

 

WHEREAS, the Employer and the Executive entered into an employment agreement,
dated March 13, 2016, whereby the Executive agreed to serve as Executive Vice
President and Chief Operating Officer of the Bank;

 

WHEREAS, the Employer and the Executive entered into an Amended and Restated
Employment Agreement, dated March 21, 2017, whereby the Executive agreed to
certain restrictive covenants in exchange for severance payments in the event of
his termination;

WHEREAS, the Company has entered into an Agreement and Plan of Merger dated
April 19, 2017 (the “Merger Agreement”) with United Community Banks, Inc.
(“UCBI”), a Georgia corporation, pursuant to which the Company will merge with
and into UCBI, with UCBI as the surviving entity (the “Merger”); and

 

WHEREAS, the parties now desire to amend the Amended and Restated Agreement to
extend the term of the restrictive covenants thereunder for an additional year
assuming the closing of the Merger.

 

NOW, THEREFORE, the Company, the Bank, and the Executive do hereby agree as
follows:

 

1. Section 9 of the Amended and Restated Agreement is hereby amended by
replacing all references to “12 months” within such section with “24 months.”

 

2. All other terms and conditions of the Amended and Restated Agreement, except
as modified herein, shall remain in full force and effect and shall be binding
on the parties hereto, their heirs, successors and assigns.

 

[Signatures appear on following page.]

 

 

Execution Version

IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment to be
executed and its respective seals to be affixed hereunto by its respective
officers thereunto duly authorized, and the Executive has signed and sealed this
Amendment, effective as of the date described above.

 

      HCSB FINANCIAL CORPORATION         ATTEST:               By: /s/ Jan H.
Hollar   By: /s/ Michael S. Addy         Name:    Jan H. Hollar   Name: Michael
S. Addy               Title: Board Chairman                       HORRY COUNTY
STATE BANK ATTEST:               By: /s/ Michael S. Addy   By: /s/ Jan H. Hollar
        Name: Michael S. Addy   Name:  Jan H. Hollar               Title: CEO  
                        EXECUTIVE                 /s/ J. Rick Patterson       J.
Rick Patterson

 